Citation Nr: 0209303	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  98-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

The propriety of the initial 20 percent rating for a right 
knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from October 1972 to 
January 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the Baltimore, 
Maryland, Regional Office of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran service 
connection and a noncompensable evaluation for a right knee 
disability, effective from February 1, 1997 (the date on 
which entitlement arose).  Since that time, the VA Regional 
Office in Wilmington, Deleware, has become the agency of 
original jurisdiction over this case.  In the course of the 
appeal, the rating for his right knee was increased to 20 
percent by the RO, effective from February 1, 1997.  The 
Board also remanded the case to the RO for additional 
evidentiary and procedural development in September 1999 and 
December 2000.  The veteran now continues his appeal.


FINDINGS OF FACT

The veteran's right knee disability is manifested by 
subjective complaints of occasional right knee pain and 
swelling with crepitus on motion and radiographic evidence of 
mild degenerative changes in the right knee joint space; 
these are productive of moderate impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has remanded this claim to the RO for development 
of the evidence in September 1999 and December 2000.  Shortly 
prior to the latest remand, the VCAA was promulgated.  An 
October 2001 Supplemental Statement of the Case has provided 
the veteran with express notice of the VCAA.  This notice 
includes discussion of the provisions of the revised duty to 
assist regulations contained in 38 C.F.R. § 3.159 (2001), and 
an explanation of how VA will assist in obtaining necessary 
information and evidence.  Thus, the veteran has been made 
aware of the information and evidence necessary to 
substantiate his claim and has been provided opportunities to 
submit such evidence.  VA has also conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim by virtue of the two remands for 
evidentiary development which were made in the course of this 
appeal.  He has also been provided with VA medical 
examinations that specifically addressed the issue on appeal.  
Finally, he has not identified any additional, relevant 
evidence that has not been requested or obtained.  
 
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show that the veteran 
was treated for recurrent right knee tendonitis during his 
period of active duty.  Following his honorable discharge 
from military service in January 1997, he filed a claim for 
VA compensation for multiple disabilities, including a right 
knee disorder, in early February 1997.  

The report of an April 1997 VA examination shows that the 
veteran complained of intermittent knee joint swelling and 
pain.  On examination there was no swelling, fluid, heat, 
erythema, tenderness, subluxation, contracture, laxity or 
instability associated with the veteran's right knee.  
However, there was mild crepitus on extension, with positive 
patellar grinding.  He was able to arise and stand normally 
and displayed a normal gait and could perform squats without 
difficulty.  Lateral X-ray of the right knee revealed no 
significant findings, though a frontal view was unavailable.  
The relevant diagnosis was chondromalacia of the right knee.

VA examination of the veteran's right knee in May 1998 shows 
that the veteran complained of right knee problems manifested 
by pain and swelling which were aggravated by weather and 
exacerbated by prolonged walking and walking up and down 
stairs.  He also reported that his right knee locked up and 
occasionally gave out.  He stated that his knee problem 
curtailed his ability to participate in athletic activities.  
Objective examination revealed that his right knee could flex 
to 80 degrees and could hyperextend to 10 degrees beyond zero 
degrees.  There was mild lateral and medial laxity with 
stressing of the collateral ligaments and crepitation on 
passive range of motion.  However, no evidence of joint 
effusion was observed.  The anterior and cruciate ligaments 
of the right knee were intact.  X-rays revealed intact bone 
and joint structures of the right knee with no evidence of 
arthritic changes.  Incomplete development of the right 
anterior tibial tubercle was noted.  In a September 1998 
addendum to the May 1998 examination, the examining physician 
presented a diagnosis of status post ligament damage.

In a November 1999 VA examination, the veteran's right knee 
was examined following review of his claims folder.  The 
veteran reported that he experienced right knee symptoms, 
including pain, weakness, stiffness, swelling, heat, 
instability or fatigability only if he performed a lot of 
heavy exercising, in which case he experienced some 
discomfort and mild swelling.  In everyday activity he did 
not really have any trouble.  Presently, he has given up 
participating in the athletic activities he used to engage in 
when he was younger, especially running.  He was able to 
walk, which reportedly caused him no trouble.  He was not 
undergoing treatment for his right knee at the time.  He 
denied having any periods of independent flare-ups or 
inflammatory changes of his right knee.  His right knee only 
hurt him if he abused it.  He did not use crutches, braces or 
corrective shoes and he denied having had any surgery for his 
right knee disability.  He denied experiencing any right knee 
dislocation, subluxation or arthritis symptoms.  His right 
knee disability did not interfere with his daily activities 
and he stated that he was employed doing computer work for a 
company.  

Objective examination in November 1998 revealed him to be 
able to walk with a brisk gait.  He was easily able to remove 
and put on his trousers and bend over to examine his knee.  
He could flex his knee to 125 degrees, at which point he 
began to experience some tightness about the joint and tibial 
tuberosity tenderness at the insertion of the patella tendon.  
If passively pushed, he could flex the right knee to 130 
degrees with discomfort.  There was no evidence of right knee 
laxity.  The right patella was tender at its inferior margin 
over the tendon and soft tissue behind it down to the tibial 
tuberosity.  A mild patellar click was heard on extension, 
but without significant grinding.  The impression was 
patellar bursitis and tendonitis.  X-rays revealed no bony, 
soft tissue or joint space abnormalities.  An unfused 
secondary ossification center was noted in his tibial 
tuberosity which was regarded to be a normal variant.  The 
examiner remarked in his commentary that the veteran's pain 
and discomfort of his right knee were attributed to his 
service-connected disability and that there were no flare-ups 
which caused him any trouble at the time.  The examiner 
believed this to be a simple, straight-forward case.

The report of a March 2001 VA examination shows that the 
veteran had a history of right knee complaints in service but 
that after he left service in January 1997, he had not sought 
nor received any medical treatment for his right knee.  No 
surgery was recommended for his right knee disability.  He 
was observed to walk normally with a stable gait without pain 
or use of an external ambulatory aid.  He was able to dress 
and undress and get on and off the examination table without 
difficulty.  He was also able to perform squats without 
difficulty.  Physical examination revealed no localized 
tenderness, swelling or effusion of his right knee.  No 
deformity of the joint was observed.  There was grinding and 
crepitation felt on range of motion testing, but anterior and 
posterior drawer signs and Lachmann's test were negative.  On 
range of motion testing he could flex his right knee to 110 
degrees and extend it to zero degrees.  No varus or valgus 
instability was present.  McMurray's test was negative and 
there was no atrophy of the quadriceps muscles observed.  The 
veteran reported that his physical activities included 
walking three miles three times per week and that during 
summer he would also bicycle seven miles three times per 
week.  He did not use an prescribed medication or therapy for 
his right knee.  X-rays revealed mild narrowing of the joint 
space of the medial compartment consistent with 
osteoarthritis or meniscal abnormality.  There was 
ossification at the attachment of the quadriceps and patellar 
tendon.  The clinical impression was chondromalacia and early 
degenerative joint disease.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2001).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA examination should address 
whether or not there is pain on use of the affected joint, 
weakened movement, excess fatigability, incoordination, or any 
other disabling symptom.  The question of whether pain could 
significantly limit functional ability during flare-ups or 
when the joint is used repeatedly over a period of time should 
also be addressed.  These determinations should, if feasible, 
be portrayed in terms of the degree of additional range-of-
motion loss due to pain on use or during flare-ups beyond that 
clinically demonstrated.

This case is based on an appeal of a May 1997 RO decision 
which awarded the initial grant of service connection for a 
right knee disability, effective from February 1, 1997; as 
previously discussed, this effective date is based on the date 
on which the veteran first became entitled to receive VA 
disability compensation following his separation from service.  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for his 
service-connected right knee disability for separate periods 
of time, from February 1, 1997, to the present, based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's right knee disability is currently rated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
for impairment of the knee.  The schedule provides for a 10 
percent rating for slight impairment of the knee; a 20 
percent rating for moderate impairment of the knee; and a 30 
percent rating for severe impairment.  Applying the facts to 
the rating schedule, we conclude that the present state of 
the veteran's right knee disorder does not approach the 
level of disability contemplated by the schedule for a 30 
percent rating for severe impairment.  Notwithstanding his 
prior reported history that his right knee gives way, the 
objective medical examinations of record do not demonstrate 
that he has ever had varus or valgus instability.   There 
was no atrophy of the musculature surrounding his right 
knee.  Though knee crepitation was observed on motion, with 
subjective complaints of right knee pain and swelling on 
use, we note that the veteran does not presently seek 
medical treatment for his right knee complaints nor use 
prescription medication or therapy to treat his symptoms.  
Significantly, though the veteran admitted that he could no 
longer engage in running as an athletic activity, he 
reported that he has been able to use his knee regularly for 
walking three miles three times weekly and during summer he 
would also ride his bicycle for seven miles three times 
weekly.  The objective findings of record and the veteran's 
own stated history of physical activity and minimal 
treatment thus indicate a certain degree of robustness of 
his right knee, such that a disability picture of severe 
impairment is not shown.  Therefore, as only moderate right 
knee impairment is shown by the evidence, assignment of a 
rating higher than 20 percent is not warranted at the 
present time.  

Other Diagnostic Codes in 38 C.F.R. § 4.71a which are used 
for rating knee disabilities address residuals of surgical 
removal of the knee cartilage (Diagnostic Code 5259), 
ankylosis (Diagnostic Code 5256), tibia and fibula 
impairment (Diagnostic Code 5262) or genu recurvatum 
(Diagnostic Code 5263).  As none of these symptoms are 
demonstrated in the medical evidence, the Diagnostic Codes 
used to rate them may not be applied to the facts of this 
case.

Consideration has been made regarding rating the veteran's 
right knee disability on the basis of limitation of motion.  
However, to obtain a rating higher than 20 percent, the 
veteran must be unable to flex his knee beyond 15 percent or 
extend it beyond 20 degrees.  (See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2001).)  Even considering the 
provisions of the DeLuca decision, we note that the veteran 
currently has up to 110-125 degrees of right knee flexion 
before it becomes symptomatic and that he has normal right 
knee extension to zero degrees.  Therefore, Diagnostic Codes 
5260 and 5261 do not provide a basis for a rating higher 
than the 20 percent evaluation currently assigned.  
Similarly, rating the right knee disability on the basis of 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001), for 
arthritis shown on radiographic examination also does not 
provide a basis for a rating higher than 20 percent.  
Diagnostic Code 5003 rates on the basis of limitation of 
motion, with assignment of a 10 percent rating for a major 
joint affected by arthritis whose limitation of motion is 
otherwise noncompensable.  As a minimum compensable rating 
of 10 percent requires limitation of right knee flexion to 
at least 45 degrees, or limitation of extension to at least 
10 degrees, the veteran could not be awarded any higher than 
a 10 percent rating under Diagnostic Code 5003 at the 
present time.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2001), provides for only a 20 percent rating, and no 
higher, for dislocated semilunar cartilage with frequent 
episodes of "locking," pain and joint effusion.   
Therefore, it also does not provide a basis for a rating 
higher than 20 percent.

As previously discussed, we conclude that the veteran's right 
knee disability is no more than moderately disabling and thus 
the 20 percent evaluation currently assigned adequately 
reflects the present state of his impairment of this joint.  
Because the evidence in this case is not approximately 
balanced, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that a "staged" rating is not warranted in 
this case under Fenderson v. West because the 20 percent 
evaluation currently assigned is based on the most severe 
disability picture presented by the medical evidence 
associated with the record since February 1, 1997 (the 
effective date of the award for service connection for the 
right knee disability) to the present time.  

Lastly, as there is no evidence of an exceptional or unusual 
disability picture that is attributable to the veteran's 
service-connected right knee disability, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, the Board is 
not required to discuss the possible application of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2001).  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

The claim for an increased rating in excess of 20 percent for 
a right knee disability is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

